IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


N.D.J.,                                     : No. 297 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
D.E.J.,                                     :
                                            :
                   Petitioner               :

N.D.J.,                                     : No. 298 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
D.E.J.,                                     :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.